People v McAdams (2019 NY Slip Op 02155)





People v McAdams


2019 NY Slip Op 02155


Decided on March 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2019

Friedman, J.P., Renwick, Webber, Kahn, Kern, JJ.


8753 3515/12

[*1]The People of the State of New York, Respondent,
vWilliam McAdams, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered October 8, 2015, convicting defendant, after a jury trial, of burglary in the first and second degrees and three counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 20 years, unanimously affirmed.
The testimony of an analyst that linked defendant's DNA to DNA found on a pistol recovered at the crime scene did not violate defendant's rights under the Confrontation Clause. The witness's testimony demonstrated her own "independent analysis of the raw data" to make the comparison, and the analysis was not merely "a conduit for the conclusions of others" (People v John, 27 NY3d 294, 315 [2016]; see People v Rodriguez, 153 AD3d 235, 246-247 [1st Dept 2017], affd on other grounds 31 NY3d 1067 [2018]).
In any event, any error in admitting the disputed testimony was harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230 [1975]). Independent of the contested DNA evidence, there was overwhelming evidence of defendant's guilt, including aspects of his own trial testimony. Furthermore, defendant presented an implausible defense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2019
CLERK